Citation Nr: 1024969	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected traumatic arthritis 
of the left shoulder and left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and June 2004 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in October 
2007, at which time they were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has presented competent evidence of a current 
diagnosis of PTSD based on corroborated in-service stressors.  

2.  A low back disorder was not shown during the appellant's 
active service or for many years thereafter and the most 
probative evidence indicates that his current low back disorder 
is not causally related to his active service, any incident 
therein, or to his service-connected disabilities of the left 
shoulder and elbow.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred during military 
service, and service connection for such a disability is thus 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  

2.  A low back disorder was not incurred in active service, may 
not be presumed to have been incurred in active service, and is 
not causally related to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In January 2002,April 2004, 
May 2004, March 2006, November 2007, August 2008, and April 2009 
letters, the Veteran was notified of the information and evidence 
needed to substantiate and complete the claims on appeal.  
Additionally, the March 2006 letter provided him with the general 
criteria for the assignment of an effective date and initial 
rating.  Id.  

The Board notes that, in the present case, complete notice was 
issued prior to the May 2002 and June 2004 adverse determinations 
on appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examinations on several 
occasions, most recently in December 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II. Service connection-PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged stressor 
is combat-related, then his lay testimony or written statement is 
accepted as conclusive evidence of the stressor's occurrence and 
no further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.   Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also, 
Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors").  If, however, the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

As an initial matter, the Board notes the Veteran has presented 
various diagnoses of PTSD, rendered by both VA and private 
medical experts.  Among other stressors reported by the Veteran, 
he has stated he was hospitalized at a military hospital in 
Texas, William Beaumont Army Hospital, at which soldiers wounded 
in Vietnam were also being treated, and he found this experience 
very traumatic.  His diagnoses of PTSD were based in part on this 
stressor.  As the record reflects multiple diagnoses of PTSD, 
rendered by competent medical experts and based upon personal 
examination of the Veteran, a current diagnosis of PTSD is 
conceded by the Board.  

Nevertheless, the Board notes that at least one psychologist, in 
a December 2009 statement, questioned whether the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) requirements for 
a stressor event have been met, given that the Veteran was never 
in combat or in imminent danger for his life.  As the issue of 
the sufficiency of a stressor is a medical, not legal, question, 
however, the Board is bound to accept the findings of the various 
psychologists and other experts of record.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Next, the Board must consider whether the Veteran has presented 
evidence of an in-service stressor event subject to 
corroboration.  Pursuant to the Board's October 2007 remand 
order, the RO contacted the U.S. Army and Joint Services Records 
Research Center and received confirmation that during the 
Veteran's hospitalization in December 1967, approximately 120 
U.S. military deaths were reported at the hospital.  The hospital 
was unable to confirm, however, whether military personnel 
wounded in Vietnam were among those treated at William Beaumont.  

Based on this military evidence, the Board finds the Veteran's 
alleged stressor to be sufficiently corroborated.  According to 
the U.S. Court of Appeals for Veterans Claims, the Veteran need 
not submit evidence of personal participation in stressful 
events; he need only submit, or point the VA to, "independent 
evidence of the occurrence of a stressful event, [which] . . . 
implies his personal exposure."  Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002).  In the present case, such a burden has 
been met.  

As noted above, the Veteran has been diagnosed with PTSD, based 
on his reported in-service stressor events, by competent medical 
experts.  Therefore, in light of 38 U.S.C.A. § 5107, service 
connection for PTSD is warranted.  

III. Service connection-Low back disability

The Veteran seeks service connection for a low back disability, 
to include as secondary to service-connected disabilities of the 
left shoulder and elbow.  Service connection may be established 
for disability resulting from disease or injury incurred during 
military service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
presumed for certain disabilities, such as arthritis, which 
manifest within a prescribed period of time following service 
separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although § 3.310 
was amended effective October 10, 2006, the Board will apply the 
former version of 38 C.F.R. § 3.310, which is more favorable to 
the appellant because it does not require the establishment of a 
baseline before an award of service connection may be made.  

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board must first consider the issue of direct service 
connection; that is, entitlement to service connection for a low 
back disability as having manifested during active military 
service or within a year thereafter.  The Veteran does not claim, 
and the record does not show, that a low back disability was 
present in or is otherwise related to service.  Such a disorder 
is not shown by the competent evidence of record to have 
manifested during his period of active military service, nor 
within a year thereafter.  Instead, the Veteran contends that 
service connection for a low back disability is warranted on a 
secondary basis as due to or aggravated by his service-connected 
disabilities.  

The Veteran first reported a disorder of the low back in 
approximately 2004, according to a January 2004 statement from 
R.A., M.D., a private physician who treated the Veteran for low 
back pain.  Dr. A. stated the Veteran experienced gradual onset 
of low back pain, with radiation into the lower extremities.  A 
lumbosacral strain/sprain was diagnosed, which the examiner 
attributed to the Veteran's service-connected left shoulder 
disability.  The examiner stated that the Veteran was forced to 
"vigorously bend his spine over to the right side and this has 
resulted in what I would describe as a radiculopathy involving 
the left lower extremity paraspinous muscle spasm, evidence of 
loss of range of motion, and possible intervertebral disc 
injury."  

A 2004 VA X-ray of the Veteran's lumbosacral spine confirmed 
degenerative disc disease at L4-L5 and L5-S1, with suspected 
spinal stenosis at L4-5.  The spine was otherwise unremarkable.  
On VA examination in May 2004, degenerative disc disease of the 
lumbosacral spine was confirmed.  After examining the Veteran, 
the examiner concluded it was not likely the Veteran's low back 
pain was secondary to his service connection left shoulder 
disorder.  

A second private medical opinion was received in September 2009, 
authored by C.E.T., M.D.  Dr. T. stated he examined the Veteran 
in August 2009, at which time the Veteran reported a history of 
abnormal bending of the low back due to his left shoulder 
disorder.  Based on this history, Dr. T. concluded the Veteran's 
lumbosacral spine disability was at least as likely as not caused 
or aggravated by his service-connected left shoulder disorder.  

Pursuant to the Board's remand order, another VA orthopedic 
examination was afforded the Veteran in December 2009.  His 
claims file was reviewed by the examiner, a VA physician, in 
conjunction with the examination.  The Veteran reported a 20-year 
history of low back pain, increasing recently.  He stated he 
retired from work approximately five and a half years earlier due 
to his various disabilities.  On review of the record, the 
examiner noted that the Veteran did not report back pain on VA 
examination for many years, until 2004.  Physical examination of 
the left shoulder confirmed some muscle wasting and considerable 
limitation of motion.  Degenerative disc disease of the 
lumbosacral spine was also confirmed.  After reviewing the claims 
file and examining the Veteran, the examiner determined it was 
less likely than not the Veteran's degenerative disc disease of 
the lumbosacral spine was caused or aggravated by his service-
connected disabilities of the left shoulder and left elbow.  The 
physician noted that degenerative disc disease was a common 
occurrence in persons of the Veteran's age, arising naturally and 
progressively.  Given that the Veteran did not begin reporting 
low back pain until about the same time as he retired, his 
degenerative disc disease was more likely age-related.  The 
Veteran also continued to experience progression of his symptoms 
even after he retired, and thus was placing less strain on his 
low back; this fact suggested his lumbosacral spine disorder was 
unrelated to his left shoulder disability.  Additionally, as the 
Veteran stated he was unable to lift heavy loads secondary to his 
left shoulder disorder, he likely experienced a lightened load on 
his lumbosacral spine during his work career.  Finally, to the 
best of the examiner's knowledge, no medical literature or 
studies suggested a causal connection between a shoulder disorder 
and a disorder of the low back.  Based on all of the above, the 
examiner concluded it was less likely than not the Veteran's low 
back disorder was either caused or aggravated by his service-
connected disabilities.  

In his statements and written contentions to VA, the Veteran 
asserts that his service-connected disabilities of the left 
shoulder and left elbow have caused him to bend his low back in 
an unnatural fashion to compensate, resulting in his current low 
back disability.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence is against the award of service 
connection for a low back disability.  As the competent evidence 
confirms a current diagnosis of degenerative disc disease of the 
lumbosacral spine, the Board concedes a current diagnosis of a 
low back disorder.  The question before the Board thus becomes 
whether such a disorder is due to, the result of, or has been 
aggravated by his service-connected disabilities.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  As discussed above, several opinions have been rendered 
by private and VA physicians regarding the etiology of the 
Veteran's low back disability.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In the present case, two opinions have been received from private 
examiners, Drs. R.A. and C.T., suggesting a causal nexus between 
the Veteran's service-connected left shoulder and elbow 
disabilities and his low back disability.  Specifically, these 
examiners both opined that the Veteran's abnormal movement due to 
his limitation of motion of the left shoulder resulted in a low 
back disability.  Neither examiner, however, had the opportunity 
to review the Veteran's complete medical history, and instead 
relied on the Veteran's self-reported history of his left 
shoulder disability.  Regarding the Veteran's credibility, the 
Board notes that the Veteran has exaggerated or mischaracterized 
several aspects of his military service.  According to a July 
2001 VA clinical notation, the Veteran claimed to have injured 
his left arm while serving in Vietnam; however, his service 
personnel records are negative for any military service in 
Vietnam.  In a March 2006 statement, the Veteran claimed he was 
hospitalized at William Beaumont Hospital from mid-October to 
December 20, 1967.  Review of his service treatment records 
indicate he was admitted to the hospital on November 15, 1967, 
and discharged on December 5, 1967.  He also stated he began to 
experience psychiatric symptoms shortly after he was admitted to 
the military hospital, but on his 1967 service separation 
examination and report of medical history, he denied any 
psychiatric symptomatology, and he did not seek psychiatric 
treatment for more than 30 years after service separation.  
Overall, the Board finds the Veteran lacks credibility generally, 
which in turn casts doubt on any self-reported history offered by 
him to his private medical care providers.  

The Board also observes that the private examiners do not account 
for other factors, such as age and the physical nature of the 
Veteran's work as an electrician, in determining the etiology of 
his low back disability.  These examiners also fail to explain 
why such a disorder did not manifest until approximately the same 
time as the Veteran's retirement, over 30 years after his initial 
left shoulder injury, or why the low back disability, if it is 
related to overuse and his other service-connected disabilities, 
has not improved now that the Veteran is no longer actively 
working.  For these reasons, the Board assigns these opinion 
statements limited probative value, as they fail to provide a 
more complete rationale.  See e.g. Bloom v. West, 12 Vet. App. 
185, 187 (1999) (the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  As 
the Court has noted, most of the probative value of a medical 
opinion comes from its reasoning.  A medical opinion is not 
entitled to any weight "if it contains only data and 
conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

In contrast, the December 2009 VA examination and opinion was 
provided based both on a full review of the claims file, to 
include the above-noted private medical opinions, and physical 
examination of the Veteran.  The VA examiner concluded that it 
was less likely than not (less than 50 percent likelihood) that 
the Veteran's current low back disability was caused by or 
chronically worsened by his service-connected disabilities of the 
left shoulder and elbow.  Additionally, in providing his opinion, 
the December 2009 VA examiner gave a detailed rationale, 
explaining that the Veteran's present low back disability was 
more likely a natural consequence of his aging, as he was able to 
work for many years without any indications of low back 
symptomatology within the medical record.  The Veteran himself 
has reported a long-standing history of low back pain, but his 
allegations are not supported by the record, and his statements 
both lack credibility and appear to be motivated by secondary 
gain.  Again, for reasons previously discussed, the Board finds 
the December 2009 VA medical opinion to be persuasive and assigns 
it great probative weight.  Additionally, the Board finds that 
the opinions of this VA medical examiner are more consistent with 
the objective evidence of record than the opinion of the private 
examiners.  

Although a May 2004 VA examination report also includes a medical 
opinion suggesting against a nexus between the Veteran's low back 
disorder and his service-connected disabilities of the left 
shoulder and elbow, the Board assigns this opinion limited 
probative value due to the lack of discussion accompanying it.  

The Board has also considered the Veteran's contentions that his 
abnormal posture resulting from his service-connected left 
shoulder and elbow disabilities has resulted in a current low 
back disability.  Although the appellant is certainly competent 
to describe his low back symptomatology, he is not competent to 
conclude that any low back disability is etiologically-related to 
his disabilities of the left shoulder and elbow, as such a 
conclusion requires specialized medical knowledge which the 
Veteran does not possess.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning the 
cause of the specific orthopedic disability at issue, in the 
absence of specialized training.

In summary, the Board concludes that the most probative evidence 
of record shows that a low back disability was not manifested 
during the Veteran's active service and his current low back 
disability is not related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including disabilities of the left 
shoulder and elbow.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the clear 
preponderance of the evidence is against the present claim, 
however, that doctrine is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected disabilities of the 
left shoulder and left elbow, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


